








8






ACORN ENERGY, INC.
AT-WILL EMPLOYMENT, CONFIDENTIAL INFORMATION,
NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT
In consideration of, and as a condition of, my employment with Acorn Energy,
Inc. (“Acorn”) and in further consideration of my receipt of the compensation
now and hereafter paid to me by the Company (as hereinafter defined), I agree as
follows. Acorn and its direct and indirect subsidiaries and entities in which
Acorn directly or indirectly holds a significant ownership interest, whether
currently owned or hereafter formed or acquired, are hereinafter collectively
and together with their respective subsidiaries, affiliates, successors or
assigns referred to as the “Company.”
1.At-Will Employment.
I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE COMPANY IS FOR AN
UNSPECIFIED DURATION AND CONSTITUTES “AT-WILL” EMPLOYMENT. I ALSO UNDERSTAND
THAT ANY REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND NOT VALID UNLESS IN
WRITING AND SIGNED BY THE CHIEF EXECUTIVE OFFICER OF ACORN. ACCORDINGLY, I
ACKNOWLEDGE THAT MY EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT ANY TIME, WITH
OR WITHOUT GOOD CAUSE OR FOR ANY OR NO CAUSE, AT MY OPTION OR AT THE OPTION OF
THE COMPANY, WITH OR WITHOUT NOTICE, UNLESS I HAVE AN EXISTING AGREEMENT WITH
THE COMPANY REGARDING NOTICE, AND IF SO THE NOTICE PROVISION IN SUCH AGREEMENT
SHALL CONTROL.
2.Confidential Information.
A.Company Information. I agree at all times during my employment with the
Company and thereafter, to hold in the strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm, or
corporation without written authorization of the Board of Directors of Acorn,
any Company Confidential Information (as hereinafter defined). I understand that
my unauthorized use or disclosure of Company Confidential Information during my
employment may lead to disciplinary action, up to and including immediate
termination and legal action by the Company. I understand that “Company
Confidential Information” means any non-public information that relates to the
actual or anticipated business, research, or development of the Company, or to
the Company's technical data, trade secrets, or know-how, including, but not
limited to formulas, research, product plans, or other information regarding the
Company's products or services and markets therefor, customer lists and
customers (including, but not limited to, customers of the Company on which I
called or with which I may become acquainted during the term of my employment),
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances
and other business information; provided, however Company Confidential
Information does not include any of the foregoing items to the extent the same
have become publicly known and made generally available through no wrongful act
of mine or of others.
B.Former Employer Information. I agree that during my employment with the
Company, I will not improperly use, disclose, or induce the Company to use any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity. I further agree that I will not bring onto the




--------------------------------------------------------------------------------




premises of the Company or transfer onto the Company's technology systems any
unpublished document, proprietary information, or trade secrets belonging to any
such employer, person, or entity unless consented to in writing by both Company
and such employer, person, or entity.
C.Third Party Information. I recognize that the Company may have received and in
the future may receive from third parties associated with the Company, e.g., the
Company's customers, suppliers, licensors, licensees, partners, or collaborators
(“Associated Third Parties”) their confidential or proprietary information
(“Associated Third Party Confidential Information”). By way of example,
Associated Third Party Confidential Information may include the habits or
practices of Associated Third Parties, the technology of Associated Third
Parties, requirements of Associated Third Parties, and information related to
the business conducted between the Company and such Associated Third Parties. I
agree at all times during my employment with the Company and thereafter, to hold
in the strictest confidence, and not to use or to disclose to any person, firm,
or corporation any Associated Third Party Confidential Information, except as
necessary in carrying out my work for the Company consistent with the Company's
agreement with such Associated Third Parties. I understand that my unauthorized
use or disclosure of Associated Third Party Confidential Information during my
employment will lead to disciplinary action, up to and including immediate
termination and legal action by the Company.
3.Inventions.
A.Inventions Retained and Licensed. I have attached hereto as Exhibit A, a list
describing all inventions, discoveries, original works of authorship,
developments, improvements, and trade secrets, which were conceived in whole or
in part by me prior to my employment with the Company to which I have any right,
title or interest and which relate to the Company's proposed business, products,
or research and development (“Prior Inventions”); or, if no such list is
attached, I represent and warrant that there are no such Prior Inventions.
Furthermore, I represent and warrant that the inclusion of any Prior Inventions
from Exhibit A of this At-Will Employment, Confidential Information,
Non-Competition and Invention Assignment Agreement (the “Agreement”) will not
materially affect my ability to perform all obligations under this Agreement.
If, in the course of my employment with the Company, I incorporate into or use
in connection with any product, process, service, technology, or other work by
or on behalf of the Company any Prior Invention, I hereby grant to the Company a
nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual, worldwide
license, with the right to grant and authorize sublicenses, to make, have made,
modify, use, import, offer for sale, and sell such Prior Invention as part of or
in connection with such product, process, service, technology, or other work and
to practice any method related thereto.
B.Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks, or trade secrets, whether or not patentable or registrable under
patent, copyright, or similar laws, which I may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of time I am in the employ of the Company
(including during my off-duty hours), or with the use of Company's equipment,
supplies, facilities, or the Company Confidential Information (collectively
referred to as “Inventions”). I further acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of and during the period of my employment with the Company and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act. I understand and agree that the decision
whether or not to commercialize or market any Inventions is within the Company's
sole discretion and for the Company's sole benefit and that no royalty or other
consideration will be due to me as a result of the Company's efforts to
commercialize or market any such Inventions.
C.Maintenance of Records. I agree to keep and maintain adequate, current,
accurate, and authentic written records of all Inventions made by me (solely or
jointly with others) during the term of my employment with the Company. The
records will be in the form of notes, sketches, drawings, electronic




--------------------------------------------------------------------------------




files, reports, or any other format that may be specified by the Company. The
records are and will be available to and remain the sole property of the Company
at all times.
D.Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company's expense, in every proper way to secure the Company's
rights in the Inventions and any rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem proper or necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions and any rights relating
thereto, and testifying in a suit or other proceeding relating to such
Inventions and any rights relating thereto. I further agree that my obligation
to execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the termination of this Agreement. If
the Company is unable because of my mental or physical incapacity or for any
other reason to secure my signature with respect to any Inventions including,
without limitation, to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering such Inventions,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead to execute and file any papers, oaths and to do all other
lawfully permitted acts with respect to such Inventions with the same legal
force and effect as if executed by me.
4.Conflicting Employment. I represent that I have no other agreements,
relationships, or commitments to any other person or entity that conflict with
my obligations to the Company under this Agreement or my ability to become
employed and perform the services for which I am being hired by the Company. I
further agree that if I have signed a confidentiality agreement or similar type
of agreement with any former employer or other entity, I will comply with the
terms of any such agreement to the extent that its terms are lawful under
applicable law. I represent and warrant that after undertaking a careful search
(including searches of my computers, cell phones, electronic devices and
documents), I have returned all property and confidential information belonging
to all prior employers. Moreover, I agree to fully indemnify the Company, its
directors, officers, agents, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns for all verdicts, judgments, settlements, and other losses incurred by
any of them resulting from my breach of my obligations under any agreement to
which I am a party or obligation to which I am bound, as well as any reasonable
attorneys' fees and costs if the plaintiff is the prevailing party in such an
action.
5.Returning Company Documents. Upon separation from employment with the Company
or on demand by the Company during my employment, I will immediately deliver to
the Company, and will not keep in my possession, recreate or deliver to anyone
else, any and all Company property, including, but not limited to, Company
Confidential Information, Associated Third Party Confidential Information, as
well as all devices and equipment belonging to the Company (including computers,
handheld electronic devices, telephone equipment, and other electronic devices),
Company credit cards, records, data, notes, notebooks, reports, files,
proposals, lists, correspondence, specifications, drawings blueprints, sketches,
materials, photographs, charts, all documents and property, and reproductions of
any of the aforementioned items that were developed by me pursuant to my
employment with the Company, obtained by me in connection with my employment
with the Company, or otherwise belonging to the Company, its successors, or
assigns, including, without limitation, those records maintained pursuant to
Section 3.C. I also consent to an exit interview to confirm my compliance with
this Section 5.
6.Non-Competition and Non-Solicitation.
(a)Employee's Covenants. In consideration of the Company hiring me
contemporaneously with my execution of this Agreement, I hereby agree that
during the Non-Competition Period (as defined below), I shall not in the
Non-Competition Territory (as defined below), through an entity of which I am a
partner, shareholder, officer, director, employee, manager, associate, agent,
consultant, or owner, (i) solicit Business (as defined below) from any Customer
(as defined below) of the Company or any




--------------------------------------------------------------------------------




Customer with which I have had material contact during the term of my
employment, (ii) employ or recruit for employment, or cause the inducement of
same, on my own behalf or for any company engaged in the Business, any person
employed by the Company as of the date of the termination of my employment,
(iii) serve in the Business in a capacity identical to or similar to that
capacity in which I worked at the Company or (iv) serve in the Business in a
management level position with any company which is a competitor of the Company.
“Business” shall mean:
(i)The business of Acorn's US Seismic Systems Inc. subsidiary including, but not
limited to, providing fiber optic sensing solutions to the security and energy
markets;
(ii)The business of Acorn's DSIT subsidiary including, but not limited to,
providing sonar and acoustic related solutions for energy, defense and
commercial markets with a focus on underwater site security for strategic energy
installations and other related real-time and embedded hardware and software
development and production;
(iii)The business of Acorn's GridSense subsidiary including, but not limited to,
providing remote monitoring and control systems to electric utilities and
industrial facilities worldwide; and
(iv)Any other businesses engaged in by the Company including, but not limited
to, activities, products, services or lines of business acquired, developed by
or engaged in by the Company's direct and indirect subsidiaries or any of their
affiliates on or after the date hereof and at any time during the employment of
Employee.
“Customer” shall mean any person or entity that purchased any goods or services
from the Company during the twelve months immediately preceding the date of
termination of my employment.
The “Non-Competition Period” shall mean a period of six months following the
termination, for any reason, of my employment.
(i)
“Non-Competition Territory” means the United States of America.



Notwithstanding the foregoing, I may, without violating this Section 6, own, as
a passive investment, shares of capital stock of a publicly-held corporation
that engages in the Business where the number of shares, options or warrants of
such corporation's capital stock that are owned by me represent less than five
percent of the total number of shares of such corporation's capital stock
outstanding. Further, if I notify the CEO or the Board of Acorn in writing about
potential employment that may be construed as in the Business, the CEO or Board
of Acorn shall consider in good faith whether such potential employment may be
construed as in the Business and shall notify me of its determination in writing
or by e-mail within a reasonable period of time, which determination shall be
binding.


Notwithstanding anything to the contrary set forth in this Section 6, Acorn
acknowledges and agrees that it shall not enforce the provisions of this Section
6 to the extent that their enforcement is prohibited under the rules of
professional conduct pertaining to attorneys admitted in the States of North
Carolina or Delaware.


(b)Consideration. I acknowledge and understand that my employment is conditioned
upon my agreeing to the terms of this Section 6 and other terms of this
Agreement and my complying with all covenants set forth in this Section 6 and
this Agreement, and I am willingly entering into the covenants set forth in this
Section 6 and this Agreement in consideration of the Company hiring me.
(c)Understanding of Covenants. I represent and agree that I (i) am familiar with
the foregoing covenants not to compete and not to solicit and (ii) am fully
aware of my obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of




--------------------------------------------------------------------------------




these covenants. I acknowledge and agree that the provisions of this Section are
reasonable and an integral part of my employment relationship with the Company
and that the restrictions contained within this Section are part of the
consideration received by the Company in connection with the entering into the
employer-employee relationship with me, and that the restrictions are necessary
to protect the Company's legitimate business interests and to prevent me from
unfairly taking advantage of those contacts established or strengthened and the
knowledge gained while with the Company.
(d)Cessation of Payments and Benefits Upon Breach. Upon any breach of this
Agreement by me, any severance payments which I may be entitled to, if any,
shall immediately cease and terminate, and I shall be obligated to immediately
return to the Company the full amount of any severance payments and the value of
any severance benefits previously paid to or received by me. I acknowledge and
agree this subsection does not entitle me to receipt of any severance payments
or benefits.
(e)Survival of Restrictions. In the event that any provision of this Section 6
relating to the time period of the restrictions, the definitions of Customer or
Business, the breadth of restricted activities or geographic area, or related
matters, is declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems reasonable and enforceable, then such aspects
of this Section 6 as would be deemed reasonable and enforceable by the court
will become and thereafter be the maximum restriction in such regard, and such
restriction will remain enforceable to the fullest extent deemed reasonable by
such court. The restrictions set forth in this Section 6 shall survive the
termination of this Agreement or the termination of my employment with the
Company.
(f)Inadequacy of Monetary Damages. I acknowledge and agree that monetary damages
alone would not adequately compensate the Company in the event of a breach by me
of any of the provisions of this Section 6 or Sections 2, 3 or 5 of this
Agreement. In the event of a breach or threatened breach by me of any of the
provisions of this Section 6 or Sections 2, 3 or 5 of this Agreement, the
Company will have the right to seek both monetary damages for any past breach
and equitable relief, including specific performance by means of an injunction
or other action against me or against my partners, agents, representatives,
servants, employers, employees, associates or any and all other persons acting
directly or indirectly by or with me, to prevent or restrain any breach.
7.Termination Certification. Upon separation from employment with the Company, I
agree to immediately sign and deliver to the Company the “Termination
Certification” attached hereto as Exhibit B. I also agree to keep the Company
advised of my home and business address for a period of one (1) year after
termination of my employment with the Company, so that the Company can contact
me regarding my continuing obligations provided by this Agreement.
8.Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my obligations under this Agreement.
9.Code of Conduct and Ethics. I agree to diligently adhere to all policies of
the Company including, but not limited to, its Code of Conduct and Ethics, all
of which may be revised from time to time during my employment.
10.Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I hereby represent and warrant that
I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.
11.Audit. I acknowledge that I have no reasonable expectation of privacy in any
computer, technology system, software, handheld device or telephone owned or
licensed by the Company, or any documents or emails that are used in the conduct
of the business of the Company. As such, the Company has the right to audit and
search all such items and systems, without further notice to me, to ensure that
the Company is licensed to use the software on the Company's devices in
compliance with the Company's software licensing policies, to ensure compliance
with the Company's policies, and for any other business-related purposes in the
Company's sole discretion. I understand that I am not permitted to add any
unlicensed,




--------------------------------------------------------------------------------




unauthorized, or non-compliant applications to the Company's technology systems
and that I shall refrain from copying unlicensed software onto the Company's
technology systems or using non-licensed software or web sites. I understand
that it is my responsibility to comply with the Company's policies governing use
of the Company's documents and the internet, email, telephone, and technology
systems to which I will have access in connection with my employment.
12.General Provisions.
A.Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of Delaware without giving effect to any
choice-of-law rules or principles that may result in the application of the laws
of any jurisdiction other than Delaware. To the extent that any lawsuit is
permitted under this Agreement, I hereby expressly consent to the personal
jurisdiction of the state and federal courts located in Delaware for any lawsuit
filed against me by the Company.
B.Entire Agreement. This Agreement, together with the Exhibits herein, sets
forth the entire agreement and understanding between the Company and me relating
to the subject matter herein and supersedes all prior discussions or
representations between us including, but not limited to, any representations
made during my interview(s) or relocation negotiations (if any), whether written
or oral. No modification of or amendment to this Agreement, nor any waiver of
any rights under this Agreement, will be effective unless in writing signed by
the Chief Executive Officer of Acorn and me. Any subsequent change or changes in
my duties, salary, or compensation will not affect the validity or scope of this
Agreement.
C.Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.
D.Successors and Assigns. This Agreement will be binding upon my heirs,
executors, assigns, administrators, and other legal representatives and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement except as expressly stated.
The terms of this Agreement shall inure to the benefit of Acorn's direct and
indirect subsidiaries and entities in which Acorn holds a significant ownership
interest.
E.Waiver. Waiver by the Company of a breach of any provision of this Agreement
will not operate as a waiver of any other or subsequent breach.
F.Survivorship. The rights and obligations of the parties to this Agreement will
survive termination of my employment with the Company.
G.Signatures. This Agreement may be signed in two counterparts, each of which
shall be deemed an original, with the same force and effectiveness as though
executed in a single document.
Date: January 24, 2012                                        
Heather K. Mallard


ACCEPTED AND AGREED TO:
ACORN ENERGY, INC.




By:                         
John A. Moore, CEO


Exhibit A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP




--------------------------------------------------------------------------------






Title
Date
Identifying Number or Brief Description
 
 
 
 
 
 
 
 
 
 
 
 

___ No inventions or improvements
___ Additional Sheets Attached
Signature of Employee:                 
Print Name of Employee:                 
Date:                             




-2-




Exhibit B




--------------------------------------------------------------------------------




ACORN ENERGY, INC.
TERMINATION CERTIFICATION
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents, or property, or reproductions of any aforementioned
items belonging to Acorn Energy, Inc. (“Acorn”) and its direct and indirect
subsidiaries and entities in which Acorn directly or indirectly holds a
significant ownership interest, together with their respective subsidiaries,
affiliates, successors or assigns (the “Company.”)
I further certify that I have complied with all the terms of the Company's
At-Will Employment, Confidential Information, Non-Competition and Invention
Assignment Agreement signed by me, including the reporting of any inventions and
original works of authorship (as defined therein), conceived or made by me
(solely or jointly with others) covered by that agreement.
I further agree that, in compliance with the At-Will Employment, Confidential
Information, Non-Competition and Invention Assignment Agreement, I will preserve
as confidential all Company Confidential Information and Associated Third-Party
Confidential Information, including trade secrets, confidential knowledge, data,
or other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information, or other subject matter pertaining to any business of the
Company or any of its employees, clients, consultants, or licensees.
After leaving the Company's employment, I will be employed by
___________________ in the position of:                 .
    
Signature of employee
    
Print name
    
Date
Address for Notifications:        
        




